 1   Rudolph A. Telscher, Jr.*
     rudy.telscher@huschblackwell.com
 2   Kara R. Fussner*
     kara.fussner@huschblackwell.com
 3   Erin D. Knese*
     erin.knese@huschblackwell.com
 4   HUSCH BLACKWELL LLP
     190 Carondelet Plaza, Suite 600
 5   St. Louis, MO 63105
     314-480-1500 Telephone
 6   314-480-1505 Facsimile
     *Pro Hac Vice
 7
     and
 8
     Ben M. Davidson (CA Bar No. 181464)
 9   ben@dlgla.com
     DAVIDSON LAW GROUP, ALC
10   4500 Park Granada Blvd., Suite 202
     Calabasas, CA 91302
11   310-473-2300 Telephone
     310-473-2941 Facsimile
12
     Attorneys for Plaintiff/Counterclaim Defendant
13   Chameleon Chairs LLC
14                    UNITED STATES DISTRICT COURT
15                   CENTRAL DISTRICT OF CALIFORNIA
16                   WESTERN DIVISION – LOS ANGELES
17   CHAMELEON CHAIRS LLC,                   Case No.: 2:18-cv-06816-AB-SSx
18                Plaintiff/Counterclaim     STIPULATED PROTECTIVE
                  Defendant,                 ORDER
19
     v.                                      District Judge: Hon. André Birotte Jr.
20
     THEONI, INC.,                           Magistrate Judge:
21                                           Hon. Suzanne H. Segal
                  Defendant/Counterclaim
22                Plaintiff.
23
24
     A. PURPOSES AND LIMITATIONS
25
           Discovery in this action is likely to involve production of confidential,
26
     proprietary, or private information for which special protection from public
27
     disclosure and from use for any purpose other than prosecuting this litigation
28
     Case No. 2:18-cv-06816-AB-SSx                         Stipulated Protective Order
 1   may be warranted. Accordingly, the parties hereby stipulate to and petition
 2   the Court to enter the following Stipulated Protective Order. The parties
 3   acknowledge that this Order does not confer blanket protections on all
 4   disclosures or responses to discovery and that the protection it affords from
 5   public disclosure and use extends only to the limited information or items
 6   that are entitled to confidential treatment under the applicable legal
 7   principles. The parties further acknowledge, as set forth in Section 12.3,
 8   below, that this Stipulated Protective Order does not entitle them to file
 9   confidential information under seal; Civil Local Rule 79-5 sets forth the
10   procedures that must be followed and the standards that will be applied when
11   a party seeks permission from the court to file material under seal.
12
13   B. GOOD CAUSE STATEMENT
14         This action, which involves two competitors in the rental chair industry
15   with a plaintiff alleging patent infringement for at least one product, is likely
16   to involve trade secrets, customer and pricing lists and other valuable
17   research, development, commercial, financial, technical and/or proprietary
18   information for which special protection from public disclosure and from use
19   for any purpose other than prosecution of this action is warranted. Such
20   confidential and proprietary materials and information consist of, among other
21   things, confidential business or financial information, information regarding
22   confidential business practices, or other confidential research, development,
23   or commercial information (including information implicating privacy rights
24   of third parties), information otherwise generally unavailable to the public, or
25   which may be privileged or otherwise protected from disclosure under state or
26   federal statutes, court rules, case decisions, or common law. Accordingly, to
27   expedite the flow of information, to facilitate the prompt resolution of
28   disputes over confidentiality of discovery materials, to adequately protect
     Case No. 2:18-cv-06816-AB-SSx              2              Stipulated Protective Order
 1   information the parties are entitled to keep confidential, to ensure that the
 2   parties are permitted reasonable necessary uses of such material in preparation
 3   for and in the conduct of trial, to address their handling at the end of the
 4   litigation, and serve the ends of justice, a protective order for such
 5   information is justified in this matter. It is the intent of the parties that
 6   information will not be designated as “Confidential” or “Highly Confidential -
 7   Attorneys Eyes Only” for tactical reasons and that nothing be so designated
 8   without a good faith belief that it has been maintained in a confidential, non-
 9   public manner, and there is good cause why it should not be part of the public
10   record of this case.
11
12   2. DEFINI TIONS
13          2.1    Action: this pending federal law suit, Chameleon Chairs,
14   LLC. V. Theoni, Inc., Case No. 2:18-cv-06816-AB-SSx.
15          2.2    Challenging Party: a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17          2.3 “CONFIDENTIAL” Information or Items: information (regardless
18   of how it is generated, stored or maintained) or tangible things that qualify
19   for protection under Federal Rule of Civil Procedure 26(c), and as specified
20   above in the Good Cause Statement.
21          2.4    Counsel (without qualifier): Outside Counsel of Record, House
22   Counsel, and Counsel representing a Party and assisting or consulting in
23   connection with this Action (as well as their support staff).
24          2.5    Designating Party: a Party or Non-Party that designates
25   information or items that it produces in disclosures or in responses to
26   discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
27   ATTORNEYS EYES ONLY.”
28
     Case No. 2:18-cv-06816-AB-SSx                3               Stipulated Protective Order
 1         2.6    Disclosure or Discovery Material: all items or information,
 2   regardless of the medium or manner in which it is generated, stored, or
 3   maintained (including, among other things, testimony, transcripts, and
 4   tangible things), that are produced or generated in disclosures or responses to
 5   discovery in this matter.
 6         2.7    Expert: a person with specialized knowledge or experience in a
 7   matter pertinent to the litigation who has been retained by a Party or its
 8   counsel to serve as an expert witness or as a consultant in this Action.
 9         2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
10   Information or Items: extremely sensitive “Confidential Information or
11   Items,” disclosure of which to another Party or Non-Party would create a
12   substantial risk of serious harm that could not be avoided by less restrictive
13   means.
14         2.9    House Counsel: attorneys who are employees of a party to this
15   Action. House Counsel does not include Outside Counsel of Record or any
16   other outside counsel.
17         2.10 Non-Party: any natural person, partnership, corporation,
18   association, or other legal entity not named as a Party to this action.
19         2.11 Outside Counsel of Record: attorneys who are not employees of a
20   party to this Action but are retained to represent or advise a party to this
21   Action and have appeared in this Action on behalf of that party or are
22   affiliated with a law firm which has appeared on behalf of that party, and
23   includes support staff.
24         2.12 Party: any party to this Action, including all of its officers,
25   directors, employees, consultants, retained experts, and Outside Counsel of
26   Record (and their support staffs).
27         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this Action.
     Case No. 2:18-cv-06816-AB-SSx              4              Stipulated Protective Order
 1         2.14 Professional Vendors: persons or entities that provide litigation
 2   support services (e.g., photocopying, videotaping, translating, preparing
 3   exhibits or demonstrations, and organizing, storing, or retrieving data in any
 4   form or medium) and their employees and subcontractors.
 5         2.15 Protected Material: any Disclosure or Discovery Material that is
 6   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 7   ATTORNEYS EYES ONLY.”
 8         2.16 Receiving Party: a Party that receives Disclosure or Discovery
 9   Material from a Producing Party.
10
11   3.    SCOPE
12         The protections conferred by this Stipulation and Order cover not only
13   Protected Material (as defined above), but also (1) any information copied or
14   extracted from Protected Material; (2) all copies, excerpts, summaries, or
15   compilations of Protected Material; and (3) any testimony, conversations, or
16   presentations by Parties or their Counsel that might reveal Protected
17   Material. However, the protections conferred by this Stipulation and Order
18   do not cover the following information: (a) any information that is in the
19   public domain at the time of disclosure to a Receiving Party or becomes part
20   of the public domain after its disclosure to a Receiving Party as a result of
21   publication not involving a violation of this Order, including becoming part
22   of the public record through trial or otherwise; and (b) any information
23   known to the Receiving Party prior to the disclosure or obtained by the
24   Receiving Party after the disclosure from a source who obtained the
25   information lawfully and under no obligation of confidentiality to the
26   Designating Party.
27         Any use of Protected Material at trial shall be governed by the orders
28   of the trial judge. This Order does not govern the use of Protected Material at
     Case No. 2:18-cv-06816-AB-SSx            5              Stipulated Protective Order
 1   trial.
 2
 3   4.       DURATION
 4            Even after final disposition of this litigation, the confidentiality
 5   obligations imposed by this Order shall remain in effect until a Designating
 6   Party agrees otherwise in writing or a court order otherwise directs. Final
 7   disposition shall be deemed to be the later of (1) dismissal of all claims and
 8   defenses in this Action, with or without prejudice; and (2) final judgment
 9   herein after the completion and exhaustion of all appeals, rehearings,
10   remands, trials, or reviews of this Action, including the time limits for filing
11   any motions or applications for extension of time pursuant to applicable law.
12
13
     5.       DESIGNATING PROTECTED MATERIAL
14
              5.1   Exercise of Restraint and Care in Designating Material for
15
     Protection. Each Party or Non-Party that designates information or items for
16
     protection under this Order must take care to limit any such designation to
17
     specific material that qualifies under the appropriate standards. To the extent
18
     that it is practical to do so, the Designating Party must designate for
19
     protection only those parts of material, documents, items, or oral or written
20
     communications that qualify so that other portions of the material,
21
     documents, items, or communications for which protection is not warranted
22
     are not swept unjustifiably within the ambit of this Order.
23
              Mass, indiscriminate, or routinized designations are prohibited.
24
     Designations that are shown to be clearly unjustified or that have been made
25
     for an improper purpose (e.g., to unnecessarily encumber the case
26
     development process or to impose unnecessary expenses and burdens on
27
     other parties) may expose the Designating Party to sanctions.
28
     Case No. 2:18-cv-06816-AB-SSx             6              Stipulated Protective Order
 1         If it comes to a Designating Party’s attention that information or items
 2   that it designated for protection do not qualify for protection at all or do not
 3   qualify for the level of protection initially asserted, that Designating Party
 4   must promptly notify all other Parties that it is withdrawing the inapplicable
 5   designation.
 6         5.2      Manner and Timing of Designations. Except as otherwise
 7   provided in this Order (see, e.g., second paragraph of section 5.2(a) below),
 8   or as otherwise stipulated or ordered, Disclosure or Discovery Material that
 9   qualifies for protection under this Order must be clearly so designated before
10   the material is disclosed or produced.
11         Designation in conformity with this Order requires:
12               (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS EYES
16   ONLY,” to each page that contains protected material. If only a portion or
17   portions of the material on a page qualifies for protection, the Producing
18   Party also must clearly identify the protected portion(s) (e.g., by making
19   appropriate markings in the margins).
20         A Party or Non-Party that makes original documents or materials
21   available for inspection need not designate them for protection until after the
22   inspecting Party has indicated which documents or material it would like
23   copied and produced. During the inspection and before the designation, all of
24   the material made available for inspection shall be deemed “HIGHLY
25   CONFIDENTIAL – ATTORNEYS EYES ONLY.” After the inspecting
26   Party has identified the documents it wants copied and produced, the
27   Producing Party must determine which documents, or portions thereof,
28   qualify for protection under this Order. Then, before producing the specified
     Case No. 2:18-cv-06816-AB-SSx             7             Stipulated Protective Order
 1   documents, the Producing Party must affix the appropriate legend
 2   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS
 3   EYES ONLY”) to each page that contains Protected Material. If only a
 4   portion or portions of the material on a page qualifies for protection, the
 5   Producing Party also must clearly identify the protected portion(s) (e.g., by
 6   making appropriate markings in the margins).
 7               (b) for testimony given in depositions or in other pretrial or trial
 8   proceedings, that the Designating Party identify on the record, before the
 9   close of the deposition.
10               (c) for information produced in some form other than documentary
11   and for any other tangible items, that the Producing Party affix in a
12   prominent place on the exterior of the container or containers in which the
13   information is stored the legend “CONFIDENTIAL” or “HIGHLY
14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or
15   portions of the information warrants protection, the Producing Party, to the
16   extent practicable, shall identify the protected portion(s).
17         5.3     Inadvertent Failures to Designate. If timely corrected, an
18   inadvertent failure to designate qualified information or items does not,
19   standing alone, waive the Designating Party’s right to secure protection
20   under this Order for such material. Upon timely correction of a designation,
21   the Receiving Party must make reasonable efforts to assure that the material
22   is treated in accordance with the provisions of this Order.
23
24   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
25         6.1 Timing of Challenges. Any Party or Non-Party may
26   challenge a designation of confidentiality at any time that is consistent
27   with the Court’s Scheduling Order.
28         6.2     Meet and Confer. The Challenging Party shall initiate the
     Case No. 2:18-cv-06816-AB-SSx              8              Stipulated Protective Order
 1   dispute resolution process under Local Rule 37.1 et seq.
 2         6.3    The burden of persuasion in any such challenge proceeding
 3   shall be on the Designating Party. Frivolous challenges, and those made for
 4   an improper purpose (e.g., to harass or impose unnecessary expenses and
 5   burdens on other parties) may expose the Challenging Party to sanctions.
 6   Unless the Designating Party has waived or withdrawn the confidentiality
 7   designation by failing to file a motion to retain confidentiality as described
 8   above, all parties shall continue to afford the material in question the level
 9   of protection to which it is entitled under the Designating Party’s
10   designation until the Court rules on the challenge.
11
12   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
13         7.1    Basic Principles. A Receiving Party may use Protected Material
14   that is disclosed or produced by another Party or by a Non-Party in
15   connection with this Action only for prosecuting, defending, or attempting to
16   settle this Action. Such Protected Material may be disclosed only to the
17   categories of persons and under the conditions described in this Order. When
18   the Action has been terminated, a Receiving Party must comply with the
19   provisions of section 13 below (FINAL DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving Party
21   at a location and in a secure manner that ensures that access is limited to the
22   persons authorized under this Order.
23         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
24   otherwise ordered by the court or permitted in writing by the Designating
25   Party, a Receiving Party may disclose any information or item designated
26   “CONFIDENTIAL” only to:
27
28
     Case No. 2:18-cv-06816-AB-SSx            9             Stipulated Protective Order
 1             (a) the Receiving Party’s Outside Counsel of Record in this
 2   Action, as well as employees of said Outside Counsel of Record to whom it
 3   is reasonably necessary to disclose the information for this Action;
 4             (b) the officers, directors, and employees (including Counsel) of
 5   the Receiving Party to whom disclosure is reasonably necessary for this
 6   Action;
 7             (c) Experts (as defined in this Order) of the Receiving Party to
 8   whom disclosure is reasonably necessary for this Action and who have
 9   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10             (d) the court and its personnel;
11             (e) court reporters and their staff;
12             (f) professional jury or trial consultants, mock jurors, and
13   Professional Vendors to whom disclosure is reasonably necessary for this
14   Action and who have signed the “Acknowledgment and Agreement to Be
15   Bound” (Exhibit A);
16             (g) the author, addressee, or carbon copy recipient of a document
17   containing the information or a custodian or other person who otherwise
18   possessed or knew the information;
19             (h) during their depositions, witnesses ,and attorneys for witnesses,
20   in the Action to whom disclosure is reasonably necessary provided: (1) the
21   deposing party requests that the witness sign the form attached as Exhibit 1
22   hereto; and (2) they will not be permitted to keep any confidential
23   information unless they sign the “Acknowledgment and Agreement to Be
24   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
25   ordered by the court. Pages of transcribed deposition testimony or exhibits to
26   depositions that reveal Protected Material may be separately bound by the
27   court reporter and may not be disclosed to anyone except as permitted under
28   this Stipulated Protective Order; and
     Case No. 2:18-cv-06816-AB-SSx             10           Stipulated Protective Order
 1               (i) any mediator or settlement officer, and their supporting
 2   personnel, mutually agreed upon by any of the parties engaged in settlement
 3   discussions.
 4         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
 5   EYES ONLY” Information or Items. Unless otherwise ordered by the court
 6   or permitted in writing by the Designating Party, a Receiving Party may
 7   disclose any information or item designated “HIGHLY CONFIDENTIAL –
 8   ATTORNEYS’ EYES ONLY” only to:
 9         (a) the Receiving Party’s Outside Counsel of Record in this action, as
10   well as employees of said Outside Counsel of Record to whom it is
11   reasonably necessary to disclose the information for this litigation;
12         (b) Experts of the Receiving Party (1) to whom disclosure is
13   reasonably necessary for this litigation, (2) who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to
15   whom the procedures set forth in paragraph 7.4(a)(2), below, have been
16   followed;
17         (c) the court and its personnel;
18         (d) court reporters and their staff, professional jury or trial consultants,
19   and Professional Vendors to whom disclosure is reasonably necessary for this
20   litigation and who have signed the “Acknowledgment and Agreement to Be
21   Bound” (Exhibit A); and
22         (e) the author, addressee, or carbon copy recipient of a document
23   containing the information or a custodian or other person who otherwise
24   possessed or knew the information. In addition, regardless of its designation,
25   if the document makes reference to the actual or alleged conduct or statement
26   of a person, Outside Counsel may discuss such conduct or statements with
27   such person, provided that such discussions do not disclose or reveal any
28   other Protected Material.
     Case No. 2:18-cv-06816-AB-SSx             11              Stipulated Protective Order
 1   8.   PROTECTED             MATERIAL       SUBPOENAED        OR      ORDERED
 2   PRODUCED IN OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other
 4   litigation that compels disclosure of any information or items designated in
 5   this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 6   ATTORNEYS’ EYES ONLY,” that Party must:
 7               (a) promptly notify in writing the Designating Party. Such
 8   notification shall include a copy of the subpoena or court order;
 9               (b) promptly notify in writing the party who caused the subpoena
10   or order to issue in the other litigation that some or all of the material
11   covered by the subpoena or order is subject to this Protective Order. Such
12   notification shall include a copy of this Stipulated Protective Order; and
13               (c) cooperate with respect to all reasonable procedures sought to
14   be pursued by the Designating Party whose Protected Material may be
15   affected.
16         If the Designating Party timely seeks a protective order, the Party
17   served with the subpoena or court order shall not produce any information
18   designated     in   this    action   as   “CONFIDENTIAL”       or   “HIGHLY
19   CONFIDENTIAL – ATTORNEYS EYES ONLY” before a determination
20   by the court from which the subpoena or order issued, unless the Party has
21   obtained the Designating Party’s permission. The Designating Party shall
22   bear the burden and expense of seeking protection in that court of its
23   confidential or highly confidential material and nothing in these provisions
24   should be construed as authorizing or encouraging a Receiving Party in this
25   Action to disobey a lawful directive from another court.
26
27
28
     Case No. 2:18-cv-06816-AB-SSx             12           Stipulated Protective Order
 1   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2   PRODUCED IN THIS LITIGATION
 3             (a) The terms of this Order are applicable to information produced
 4   by a Non-Party in this Action and designated as “CONFIDENTIAL” or
 5   “HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY.” Such
 6   information produced by Non-Parties in connection with this litigation is
 7   protected by the remedies and relief provided by this Order. Nothing in these
 8   provisions should be construed as prohibiting a Non-Party from seeking
 9   additional protections.
10             (b) In the event that a Party is required, by a valid discovery
11   request, to produce a Non-Party’s confidential or highly confidential
12   information in its possession, and the Party is subject to an agreement with
13   the Non-Party not to produce the Non-Party’s confidential or highly
14   confidential information, then the Party shall:
15                (1) promptly notify in writing the Requesting Party and the
16   Non-Party that some or all of the information requested is subject to a
17   confidentiality agreement with a Non-Party;
18                (2) promptly provide the Non-Party with a copy of the
19   Stipulated Protective Order in this Action, the relevant discovery request(s),
20   and a reasonably specific description of the information requested; and
21                (3) make the information requested available for inspection by
22   the Non-Party, if requested.
23            (c) If the Non-Party fails to object or seek a protective order from
24   this court within 14 days of receiving the notice and accompanying
25   information, the Receiving Party may produce the Non-Party’s confidential
26   or highly confidential information responsive to the discovery request. If the
27   Non-Party timely seeks a protective order, the Receiving Party shall not
28   produce any information in its possession or control that is subject to the
     Case No. 2:18-cv-06816-AB-SSx           13             Stipulated Protective Order
 1   confidentiality agreement with the Non-Party before a determination by the
 2   court. Absent a court order to the contrary, the Non-Party shall bear the
 3   burden and expense of seeking protection in this court of its Protected
 4   Material.
 5
 6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7         If a Receiving Party learns that, by inadvertence or otherwise, it has
 8   disclosed Protected Material to any person or in any circumstance not
 9   authorized under this Stipulated Protective Order, the Receiving Party must
10   immediately (a) notify in writing the Designating Party of the unauthorized
11   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
12   Protected Material, (c) inform the person or persons to whom unauthorized
13   disclosures were made of all the terms of this Order, and (d) request such
14   person or persons to execute the “Acknowledgment and Agreement to Be
15   Bound” that is attached hereto as Exhibit A.
16
17   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
           OTHERWISE PROTECTED MATERIAL
18
           When a Producing Party gives notice to Receiving Parties that certain
19
     inadvertently produced material is subject to a claim of privilege or other
20
     protection, the obligations of the Receiving Parties are those set forth in
21
     Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
22
     to modify whatever procedure may be established in an e-discovery order
23
     that provides for production without prior privilege review. Pursuant to
24
     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
25
     agreement on the effect of disclosure of a communication or information
26
     covered by the attorney-client privilege or work product protection, the
27
28
     Case No. 2:18-cv-06816-AB-SSx            14             Stipulated Protective Order
 1   parties may incorporate their agreement in the stipulated protective order
 2   submitted to the court.
 3
 4   12.   MISCELLANEOUS
 5         12.1 Right to Further Relief. Nothing in this Order abridges the right
 6   of any person to seek its modification by the Court in the future.
 7         12.2 Right to Assert Other Objections. By stipulating to the entry of
 8   this Protective Order no Party waives any right it otherwise would have to
 9   object to disclosing or producing any information or item on any ground not
10   addressed in this Stipulated Protective Order. Similarly, no Party waives any
11   right to object on any ground to use in evidence of any of the material
12   covered by this Protective Order.
13         12.3 Filing Protected Material. Without written permission from the
14   Designating Party or a court order secured after appropriate notice to all
15   interested persons, a Party may not file in the public record in this action any
16   Protected Material. A Party that seeks to file under seal any Protected
17   Material must comply with Civil Local Rule 79-5. Protected Material may
18   only be filed under seal pursuant to a court order authorizing the sealing of
19   the specific Protected Material at issue. If a Party's request to file Protected
20   Material under seal is denied by the court, then the Receiving Party may file
21   the information in the public record unless otherwise instructed by the court.
22
23   13.   FINAL DISPOSITION
24         After the final disposition of this Action, as defined in paragraph 4,
25   within 60 days of a written request by the Designating Party, each Receiving
26   Party must return all Protected Material to the Producing Party or destroy
27   such material. As used in this subdivision, “all Protected Material” includes
28   all copies, abstracts, compilations, summaries, and any other format
     Case No. 2:18-cv-06816-AB-SSx             15              Stipulated Protective Order
 1   reproducing or capturing any of the Protected Material. Whether the
 2   Protected Material is returned or destroyed, the Receiving Party must submit
 3   a written certification to the Producing Party (and, if not the same person or
 4   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 5   category, where appropriate) all the Protected Material that was returned or
 6   destroyed and (2) affirms that the Receiving Party has not retained any
 7   copies, abstracts, compilations, summaries or any other format reproducing
 8   or capturing any of the Protected Material. Notwithstanding this provision,
 9   Counsel are entitled to retain an archival copy of all pleadings, motion
10   papers, trial, deposition, and hearing transcripts, legal memoranda,
11   correspondence, deposition and trial exhibits, expert reports, attorney work
12   product, and consultant and expert work product, even if such materials
13   contain Protected Material. Any such archival copies that contain or
14   constitute Protected Material remain subject to this Protective Order as set
15   forth in Section 4 (DURATION).
16
17   14.   Any violation of this Order may be punished by any and all
18   appropriate measures including, without limitation, contempt proceedings
19   and/or monetary sanctions.
20
21   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23   Dated: 12/17/18
24                                          /S/
                               HONORABLE SUZANNE H. SEGAL
25                             UNITED STATES MAGISTRATE JUDGE
26
27
28
     Case No. 2:18-cv-06816-AB-SSx            16             Stipulated Protective Order
 1   Date: December 13, 2018         Respectfully submitted,
 2
                                     By: /s/ Kara R. Fussner
 3                                   Rudolph A. Telscher, Jr.*
 4                                   rudy.telscher@huschblackwell.com
                                     Kara R. Fussner*
 5                                   kara.fussner@huschblackwell.com
 6                                   Erin D. Knese*
                                     erin.knese@huschblackwell.com
 7                                   HUSCH BLACKWELL LLP
 8                                   190 Carondelet Plaza, Suite 600
                                     St. Louis, MO 63105
 9                                   314.480.1500 Telephone
10                                   314.480.1505 Facsimile
                                     *Pro Hac Vice
11
12                                   and
13                                   Ben M. Davidson (State Bar No. 181464)
                                     DAVIDSON LAW GROUP, ALC
14                                   4500 Park Granada Blvd., Suite 202
                                     Calabasas, CA 91302
15                                   310. 473.2300 Telephone
                                     310. 473.2941 Facsimile
16                                   ben@dlgla.com
17                                   Attorneys for Plaintiff/Counterclaim
18                                   Defendant Chameleon Chairs LLC

19                                   By: /s/ Rachael D. Lamkin
                                     Lamkin IP Defense
20                                   100 Pine Street, Suite 1250
21                                   San Francisco, CA 94111
                                     Phone: 916.747.6091
22                                   Fax: 916.747.6091
23                                   RDL@LamkinIPDefense.com
24                                   Attorney for Defendant Theoni, Inc.
25
26
27
28
     Case No. 2:18-cv-06816-AB-SSx         1          Stipulated Protective Order
 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that on this 13th day of December 2018, I caused the
 3   foregoing to be filed electronically with the Clerk of the Court and to be served via
 4   the Court’s Electronic Filing System upon all counsel of record.
 5
 6                                                 /s/ Kara R. Fussner
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 2:18-cv-06816-AB-SSx            2              Stipulated Protective Order
